Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to amendment filed on 6/2/22. Claims 1-11, 14-16 and 22-25 are pending.  

Response to Amendment
Claims 1, 7, 9, 11, 14 and 16 are amended.  Claims 12-13, 17-21 were previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 16, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0277873 A1), hereinafter “Park”, in view of Riera et al. (US 2018/0188915 A1), hereinafter “Riera”, in further view of Laroia et al. (US 2010/0201891 A1), hereinafter “Laroia”.

As to claim 1, Park discloses a method of interacting with a remote device via a user device (Park, Abstract, figs. 12, 15), the method comprising: 
discovering a remote device capable of interacting with the user device (discovering one or more second devices in the surroundings) (Park, ¶ [0012, 0022, 0054--0056], figs. 12-15); 
receiving device information associated with the discovered remote device at the user device (Afterwards, at least one remote device receiving a device discovery message transmitted from the Device 1 transmits a response message including the information of the remote device (device information of the remote device to the user device i.e. device 1) to the Device 1 to inform the Device 1 of existence of the remote device S104) (Park, ¶ [0012, 0022, 0054—0056, 0058], figs. 12-15), wherein the device information is unrelated to the user device (Afterwards, at least one remote device receiving a device discovery message transmitted from the Device 1 transmits a response message including the information of the remote device (device information of the remote device unrelated to the user device i.e. device 1) to the Device 1 to inform the Device 1 of existence of the remote device S104) (Park, ¶ [0012, 0022, 0054—0056, 0058], figs. 12-15) and defines one or more types of interaction between the user device and the remote device and comprises a script configured for converting user input into an interaction request capable of being understood by the remote device by calling a function in an application installed on the user device to operate a communications interface in the user device, the application being configured to support a plurality of types of communications interfaces including the communication interface in the user device;
constructing a (UI), by selecting or generating one or more UI elements for controlling the user device to interact with the remote device (the Device 1 transmits a connection request (message) to the remote device, namely Device 2 to which the user wants to connect wirelessly S1011. At this time, the connection request message can be a paging message if the wireless connection function corresponds to a Bluetooth connection function. At this time, a remote device which has not received a connection request message wirelessly from the Device 1 for a predetermined time period automatically deactivates the activated wireless connection function S1012. Next, after exchanging additional information required for completing wireless communication connection with each other through an alternative carrier, the Device 1 and the Device 2 transmit and receive actual data S1013) (Park, ¶ [0012, 0022, 0054-0056, 0058, 0082 0239-045], figs. 12-15);
receiving user input relating to one of the one or more UI elements (the Device 1 transmits a connection request (message) to the remote device, namely Device 2 to which the user wants to connect wirelessly S1011. At this time, the connection request message can be a paging message if the wireless connection function corresponds to a Bluetooth connection function. At this time, a remote device which has not received a connection request message wirelessly from the Device 1 for a predetermined time period automatically deactivates the activated wireless connection function S1012. Next, after exchanging additional information required for completing wireless communication connection with each other through an alternative carrier, the Device 1 and the Device 2 transmit and receive actual data S1013) (Park, ¶ [0012, 0022, 0054-0056, 0058, 0239-045], figs. 12-15); and
causing the user device to interact with the remote device in accordance with the UI element to which the received user input relates, and in accordance with the received user input, by transmitting said interaction request to the remote device (the Device 1 transmits a connection request (message) to the remote device, namely Device 2 to which the user wants to connect wirelessly S1011. At this time, the connection request message can be a paging message if the wireless connection function corresponds to a Bluetooth connection function. At this time, a remote device which has not received a connection request message wirelessly from the Device 1 for a predetermined time period automatically deactivates the activated wireless connection function S1012. Next, after exchanging additional information required for completing wireless communication connection with each other through an alternative carrier, the Device 1 and the Device 2 transmit and receive actual data S1013) (Park, ¶ [0012, 0022, 0054-0056, 0058, 0239-045], figs. 12-15).
the device information being generated at least partially based on specifications provided by the manufacturer of the remote device, the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements, each of the one or more UI elements being selected or generated based on the one or more type or interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements

the device information being generated at least partially based on specifications provided by the manufacturer of the remote device, wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device; the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements, constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements
However, Park doesn’t explicitly disclose the device information being generated at least partially based on specifications provided by the manufacturer of the remote device, wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device, device information a script for converting user input into an interaction request capable of being understood by the remote device by calling a function in an application installed on the user device to operate a communications interface in the user device, the application being configured to support a plurality of types of communications interfaces including the communication interface in the user device;  constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements and using the script to call the function in the application to operate the communications interface in the user device to convert the received user input into an interaction request capable of being understood by the remote device.
In an analogous art, Riera discloses device information defines one or more types of interaction between the user device and the remote device, the device information comprising a script for converting user input into an interaction request capable of being understood by the remote device by calling a function in an application installed on the user device to operate a communications interface in the user device, the application being configured to support a plurality of types of communications interfaces including the communication interface in the user device (The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4; for the user, the database may store the identifiers of all the connected objects 10.1-10.4 (which are therefore alternative argument values) in association with the argument type "device identifier".  No restriction is attached to the device identifier, which can be a numerical code or character string, such as "bedroom light", "kitchen light", etc. All the possible functions (which are also alternative argument values) of the connected objects of the user are also stored in association with the argument type "function identifier".  For example, the alternative functions "switch on", "switch off", "prepare a cappuccino", "prepare an expresso", "ring", etc, can be stored in association with the argument type "function identifier" ) (Riera, ¶ [0063-0068, 0072, 0075-0078, 0097], figs. 3a-4c); using the script to call the function in the application to operate the communications interface in the user device to convert the received user input into an interaction request capable of being understood by the remote device (An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4. for the user, the database may store the identifiers of all the connected objects 10.1-10.4 (which are therefore alternative argument values) in association with the argument type "device identifier".  No restriction is attached to the device identifier, which can be a numerical code or character string, such as "bedroom light", "kitchen light", etc. All the possible functions (which are also alternative argument values) of the connected objects of the user are also stored in association with the argument type "function identifier".  For example, the alternative functions "switch on", "switch off", "prepare a cappuccino", "prepare an expresso", "ring", etc, can be stored in association with the argument type "function identifier" ) (Riera, ¶ [0063-0068, 0072, 0075-0078, 0097], figs. 3a-4c).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Riera’s teachings into Park’s teaching of defines one or more types of interaction between the user device and the remote device and comprises a script for converting user input into an interaction request capable of being understood by the remote device by calling a function in an application installed on the user device to operate a communications interface in the user device, the application being configured to support a plurality of types of communications interfaces including the communication interface in the user device and using the script to call the function in the application to operate the communications interface in the user device to convert the received user input into an interaction request capable of being understood by the remote device. This combination allows enables the filtering process enables to simplify and accelerate modification or correction of an instruction input by the user.
However, Park-Riera doesn’t explicitly disclose the device information being generated at least partially based on specifications provided by the manufacturer of the remote device, wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device; the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements, constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements.
In an analogous art, Laroia discloses the device information being generated at least partially based on specifications provided by the manufacturer of the remote device (when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device. In this manner, a device which can be controlled may communicate not only a device identifier but the very control signal and/or other information required by the remote control device to control the controllable device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9), wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device (Upon receiving a device identifier the remote control device can retrieve the corresponding control signal information from memory if it is already stored therein , when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device; communication device receives the device identifier 216, where the device identifier which of a plurality of device control options to present to the user of the communications device, which enable control of the remotely controllable device via a user interface based on the corresponding of remotely controllable device 222-230 i.e. In step 226 the communications device determines from the device identifier communicated by the received wireless signal which of a plurality of device control options to present to the user of the communications device. Operation proceeds from step 226 to step 228. In step 228 the communications device enables control of the remotely controllable device via a user interface on the communications device. Step 228 includes step 230, in which the communications device displays a user selectable icon corresponding to the remotely controllable device;  configured to retrieve, in response to said received wireless signal from a remotely controllable device, a set of control information corresponding to said remotely controllable device, said set of control information including control signal information corresponding to said remotely controllable device; and determine from a device identifier communicated by said received wireless signal which of a plurality of device control options to present to the user of the communications device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046], figs. 1, 2A, 6-9); the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements (Exemplary list 800 may be included as part of communications device 502, e.g., the universal remote controller, of FIG. 5. The devices on list 800 change over time based on reception of peer discovery signals. Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0062], figs. 1, 2A, 6-9), constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more UI elements being selected or generated based on the one or more type or interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements (Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822; Remote control information corresponding to TV 1 has been preloaded in the remote controller 502. Remote control information corresponding to the cable box has been downloaded to communications device 502 through a cellular base station coupled to the cable provider server via a backhaul network and the Internet. Remote control information corresponding to the DVR has been downloaded to communications device 502 through a cellular base station coupled to the digital video recorder manufacturer website via the Internet. Zone 1 lighting controller remote control information has been received by communications device 502 from zone 1 lighting controller 514 via direct peer to peer signaling. Zone 1 temperature controller remote control information has been received by communications device 502 via communications device 502 interfacing with a local PC accessing remote control information from manufacturer supplied media including remote control information, e.g., a CD or DVD including remote control information. Security system remote control information has been loaded by communications device 502 via an interface of communications device 502, e.g. a USB port, from a memory storage including temperature controller manufacturer supplied remote control information. Garage door opener remote control information has been received via direct peer to peer signaling between the garage door opener 520 and communications device 502. Television 2 remote control information has been obtained by a combination of preloaded information in communications device 502 and some user input. Washer/dryer remote control information has been downloaded to communications device 502 through a cellular base station coupled to the washer/dryer manufacturer website via the Internet. Zone 2 temperature controller remote control information has been received via direct peer to peer signal between zone 2 temperature controller 526 and communications device 502. Zone 2 lighting controller remote control information has been received via direct peer to peer signal between zone 2 lighting controller 528 and communications device 502) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Laroia’s teachings into Park’s- Riera’s teaching of the device information being generated at least partially based on specifications provided by the manufacturer of the remote device, wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device; the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements, constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements. This combination allows the universal remote controller provides a user interface which varies based on the device to be controlled.

As to claim 2, Park-Riera- Laroia discloses the method of claim 1, wherein receiving the device information comprises:
receiving a device identifier and a Uniform Resource Identifier (URI) from the remote device or from a server (Park, paragraph [0268]);
sending a request for the device information to the server or another server identified by the URI, the request including the received device identifier (transmitting a connection request tone for requesting wireless connection to the second device) (Park, paragraph [0012]) ; and
receiving the device information from the server or the another server (Park, paragraph [0012]).

As to claim 3, Park-Riera- Laroia discloses the method of claim 1, wherein the device information is received from the remote device (receiving a response tone with respect to the ping tone from the one or more second devices) (Park, paragraph [0012]).

As to claim 4, Park-Riera- Laroia discloses the method of claim 1, wherein the user device is configured to interact with the remote device in accordance with a predefined protocol, and discovering a remote device capable of interacting with the user device comprises:
performing device discovery to discover one or more remote devices (discovering neighboring devices from a first device, Park, paragraph [0022]); and
for each of the discovered one or more remote devices, determining that the remote device is capable of interacting with the user device if the remote device supports the predefined protocol (Park, paragraph [0012]).

As to claim 5, Park-Riera- Laroia discloses the method of claim 1, wherein the UI is a graphical user interface (GUI) and the method further comprises: displaying the UI, (Park, paragraph [0268]).

As to claim  6, Park-Riera- Laroia discloses a method, wherein for each of the one or more UI elements the device information identifies one of a plurality of predefined UI element types, and displaying the UI comprises:
for each of the one or more UI elements, retrieving a stored texture associated with the type of UI element identified by the device information; and rendering the UI element using the retrieved texture (Upon receiving a device identifier the remote control device can retrieve the corresponding control signal information from memory if it is already stored therein , when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device; communication device receives the device identifier 216, where the device identifier which of a plurality of device control options to present to the user of the communications device, which enable control of the remotely controllable device via a user interface based on the corresponding of remotely controllable device 222-230 i.e. In step 226 the communications device determines from the device identifier communicated by the received wireless signal which of a plurality of device control options to present to the user of the communications device. Operation proceeds from step 226 to step 228. In step 228 the communications device enables control of the remotely controllable device via a user interface on the communications device. Step 228 includes step 230, in which the communications device displays a user selectable icon corresponding to the remotely controllable device;  configured to retrieve, in response to said received wireless signal from a remotely controllable device, a set of control information corresponding to said remotely controllable device, said set of control information including control signal information corresponding to said remotely controllable device; and determine from a device identifier communicated by said received wireless signal which of a plurality of device control options to present to the user of the communications device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046], figs. 1, 2A, 6-9). The Examiner supplies the same rationale for the combination of references Park-Riera- Laroia as in Claim 1 above.

As to claim 16, Riera- Laroia disclose the method of claim 1 wherein the method is implemented using software stored on a non-transitory computer medium (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c) (examiner applies the same rationale as claim 1).


As to claim 22, Park-Riera- Laroia discloses the method of claim 1, further comprising adding the remote device to a list of available remote devices after discovering the remote device (Park, paragraphs [0008] and [0010]).

As to claim 23, Park-Riera-- Laroia discloses the method of claim 1 wherein the application is configured to interact with at least a second remote devices via a second communications interface that is different than a first communications interface of the first remote device by using the script to call a second function in the application to operate the second communications interface (an instruction is transmitted one of the connected objects or to a group of connected objects based on the selected argument value.  No restriction is attached to the way a connected object or a group of connected object is selected is selected.  For example, the connected object can be identified in the first user input by means of a device identifier (first argument type).  A group of object can also be selected by a device identifier value such as "all the lights", which then refer to lights 10.2-10.4.  Alternatively, the instruction can be transmitted to all the connected objects of the user.  Other methods of selecting one or several connected objects of the user can be envisaged.  For example, the selection may also depend on contextual data.  If the user is located in the bedroom, then a user input such as "switch off the light" is interpreted as being an instruction intended to the bedroom light 10.2) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c). The examiner supplies the same rationale for the combination of references Park-Riera- Laroia as in claim 1 above. 

As to claim 24, Park-Riera- Laroia discloses the method of claim 1, wherein the device information is provided in Hyper-Text Markup Language (HTML) format (Park, Abstract, figs. 11-13).

As to claim 25, Park-Riera- Laroia discloses the method of claim 1, the device information is received from at least one of the remote device or from a server separately from the application installed on the user device  (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046], figs. 1, 2A, 6-9). The examiner supplies the same rationale for the combination of references Park-Riera- Laroia as in claim 1 above.

Claim(s) 7-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riera et al. (US 2018/0188915 A1), hereinafter “Riera”, in further view of Laroia et al. (US 2010/0201891 A1), hereinafter “Laroia”.

As to claim 7, Riera disclose a method (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c) comprising: 
retrieving device information stored at a remote device for configuring a user interface (UI) for controlling a user device to interact with the remote device via respective communications interfaces in the remote device and the user device (The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4), for the user, the database may store the identifiers of all the connected objects 10.1-10.4 (which are therefore alternative argument values) in association with the argument type "device identifier".  No restriction is attached to the device identifier, which can be a numerical code or character string, such as "bedroom light", "kitchen light", etc. All the possible functions (which are also alternative argument values) of the connected objects of the user are also stored in association with the argument type "function identifier".  For example, the alternative functions "switch on", "switch off", "prepare a cappuccino", "prepare an expresso", "ring", etc, can be stored in association with the argument type "function identifier") (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c), the device information defining one or more types of interaction between the user device and the remote device ((The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c) and device information comprising a script for converting configured to convert user input received at the user device into an interaction request capable of being understood by the remote device by calling a function in an application installed on the user device to operate the communications interface in the user device, wherein the device information is unrelated to the user device ((The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c); and transmitting the device information to the user device ((The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c).
However, Riera doesn’t explicitly disclose the device information defining one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device, the device information defining design elements of a related UI including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements wherein the device information is unrelated to the user device; wherein the device information at least partially corresponds to specifications provided by the manufacturer of the remote device, and the device information contains information usable by the user device to generate the UI to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements.
In an analogous art, Laroia discloses the device information defining one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device (Upon receiving a device identifier the remote control device can retrieve the corresponding control signal information from memory if it is already stored therein , when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device; communication device receives the device identifier 216, where the device identifier which of a plurality of device control options to present to the user of the communications device, which enable control of the remotely controllable device via a user interface based on the corresponding of remotely controllable device 222-230 i.e. In step 226 the communications device determines from the device identifier communicated by the received wireless signal which of a plurality of device control options to present to the user of the communications device. Operation proceeds from step 226 to step 228. In step 228 the communications device enables control of the remotely controllable device via a user interface on the communications device. Step 228 includes step 230, in which the communications device displays a user selectable icon corresponding to the remotely controllable device;  configured to retrieve, in response to said received wireless signal from a remotely controllable device, a set of control information corresponding to said remotely controllable device, said set of control information including control signal information corresponding to said remotely controllable device; and determine from a device identifier communicated by said received wireless signal which of a plurality of device control options to present to the user of the communications device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046], figs. 1, 2A, 6-9), the device information defining design elements of a related UI including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements wherein the device information is unrelated to the user device (Exemplary list 800 may be included as part of communications device 502, e.g., the universal remote controller, of FIG. 5. The devices on list 800 change over time based on reception of peer discovery signals. Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0062], figs. 1, 2A, 6-9); wherein the device information at least partially corresponds to specifications provided by the manufacturer of the remote device (when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device. In this manner, a device which can be controlled may communicate not only a device identifier but the very control signal and/or other information required by the remote control device to control the controllable device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9), and the device information contains information usable by the user device to generate the UI to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements (Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822; Remote control information corresponding to TV 1 has been preloaded in the remote controller 502. Remote control information corresponding to the cable box has been downloaded to communications device 502 through a cellular base station coupled to the cable provider server via a backhaul network and the Internet. Remote control information corresponding to the DVR has been downloaded to communications device 502 through a cellular base station coupled to the digital video recorder manufacturer website via the Internet. Zone 1 lighting controller remote control information has been received by communications device 502 from zone 1 lighting controller 514 via direct peer to peer signaling. Zone 1 temperature controller remote control information has been received by communications device 502 via communications device 502 interfacing with a local PC accessing remote control information from manufacturer supplied media including remote control information, e.g., a CD or DVD including remote control information. Security system remote control information has been loaded by communications device 502 via an interface of communications device 502, e.g. a USB port, from a memory storage including temperature controller manufacturer supplied remote control information. Garage door opener remote control information has been received via direct peer to peer signaling between the garage door opener 520 and communications device 502. Television 2 remote control information has been obtained by a combination of preloaded information in communications device 502 and some user input. Washer/dryer remote control information has been downloaded to communications device 502 through a cellular base station coupled to the washer/dryer manufacturer website via the Internet. Zone 2 temperature controller remote control information has been received via direct peer to peer signal between zone 2 temperature controller 526 and communications device 502. Zone 2 lighting controller remote control information has been received via direct peer to peer signal between zone 2 lighting controller 528 and communications device 502) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Laroia’s teachings into Riera’s teaching of the device information defining one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device, the device information defining design elements of a related UI including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements wherein the device information is unrelated to the user device; wherein the device information at least partially corresponds to specifications provided by the manufacturer of the remote device, and the device information contains information usable by the user device to generate the UI to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements. This combination allows the universal remote controller provides a user interface which varies based on the device to be controlled.

As to claim 8, Riera- Laroia disclose the method of claim 7, further comprising: receiving an interaction request identifying one of the one or more types of interaction ((The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c), from the user device; and causing the remote device to interact with the user device in accordance with the received interaction request ((The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c).

As to claim 9, Riera disclose a method comprising: 
receiving a request for device information for configuring a user interface (UI) for controlling a user device to interact with a remote device via respective communications interfaces in the remote device and the user device (a device identifier to identify the connected objet to be controlled or the group of connected objects to be controlled; [0012] a function identifier to identify the function to be performed by the identified connected object; [0013] optionally, a parameter identifier identifying a parameter of the identified function to be performed by the identified connected object; arguments can be included in a user input such as a sentence "could you switch-on the bedroom light in blue".  This sentence comprises three arguments, of different types: a device identifier having the value "bedroom light", a function identifier having the value "switch-on" and a parameter identifier having the value "blue") (Riera, ¶ [0019-0024, 0063-0068, 0072, 0075-0078], figs. 3a-4c), the device information defining one or more types of interaction between the user device and the remote device ((The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c), the device information comprising a script configured to convert user input received at the user device into an interaction request capable of being understood by the remote device by calling a function in an application installed on the user device to operate the communications interface in the user device ((The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; An application dedicated to the service platform can be installed on the user terminal 1.  Through this application, the user may enter user inputs that are converted to instructions.  The instructions can then be used to control the connected objects 10.1-10.4.  To this end, the instructions may be forwarded to the service platform 14, which then forwards (and optionally modifies or enriches) the instructions the targeted connected objects 10.1-10.4) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c), the request for device information including a device identifier (ID) for identifying the remote device, wherein the request for device information is received at a server ((The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c),  wherein the device information is unrelated to the user device ((The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c); 
retrieving stored device information associated with the remote device identified by the received device ID, at the server (a device identifier to identify the connected objet to be controlled or the group of connected objects to be controlled; [0012] a function identifier to identify the function to be performed by the identified connected object; [0013] optionally, a parameter identifier identifying a parameter of the identified function to be performed by the identified connected object; arguments can be included in a user input such as a sentence "could you switch-on the bedroom light in blue".  This sentence comprises three arguments, of different types: a device identifier having the value "bedroom light", a function identifier having the value "switch-on" and a parameter identifier having the value "blue"; the electronic device being operatively connected to a database(i.e. server for storing the  associating argument types with alternative argument values, the database further comprising a compatibility mesh between the alternative argument values for a given type and contextual data) (Riera, ¶ [0019-0024, 0063-0068, 0072, 0075-0078], figs. 3a-4c); and 
transmitting the retrieved device information from the server to the user device (upon selection of one argument value among the filtered alternative arguments values, providing an instruction to the remote electronic device based on the selected argument value; This sentence comprises three arguments, of different types: a device identifier having the value "bedroom light", a function identifier having the value "switch-on" and a parameter identifier having the value "blue"; the electronic device being operatively connected to a database(i.e. server for storing the  associating argument types with alternative argument values, the database further comprising a compatibility mesh between the alternative argument values for a given type and contextual data) (Riera, ¶ [0019-0024, 0063-0068, 0072, 0075-0078], figs. 3a-4c).

However, Riera doesn’t explicitly disclose the device information defining one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device, the device information defining design elements of a related UI including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements wherein the device information is unrelated to the user device; wherein the device information at least partially corresponds to specifications provided by the manufacturer of the remote device, and the device information contains information usable by the user device to generate the UI to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements.
In an analogous art, Laroia discloses the device information defining one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device (Upon receiving a device identifier the remote control device can retrieve the corresponding control signal information from memory if it is already stored therein , when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device; communication device receives the device identifier 216, where the device identifier which of a plurality of device control options to present to the user of the communications device, which enable control of the remotely controllable device via a user interface based on the corresponding of remotely controllable device 222-230 i.e. In step 226 the communications device determines from the device identifier communicated by the received wireless signal which of a plurality of device control options to present to the user of the communications device. Operation proceeds from step 226 to step 228. In step 228 the communications device enables control of the remotely controllable device via a user interface on the communications device. Step 228 includes step 230, in which the communications device displays a user selectable icon corresponding to the remotely controllable device;  configured to retrieve, in response to said received wireless signal from a remotely controllable device, a set of control information corresponding to said remotely controllable device, said set of control information including control signal information corresponding to said remotely controllable device; and determine from a device identifier communicated by said received wireless signal which of a plurality of device control options to present to the user of the communications device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046], figs. 1, 2A, 6-9), the device information defining design elements of a related UI including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements wherein the device information is unrelated to the user device (Exemplary list 800 may be included as part of communications device 502, e.g., the universal remote controller, of FIG. 5. The devices on list 800 change over time based on reception of peer discovery signals. Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0062], figs. 1, 2A, 6-9); wherein the device information at least partially corresponds to specifications provided by the manufacturer of the remote device (when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device. In this manner, a device which can be controlled may communicate not only a device identifier but the very control signal and/or other information required by the remote control device to control the controllable device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9), and the device information contains information usable by the user device to generate the UI to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements (Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822; Remote control information corresponding to TV 1 has been preloaded in the remote controller 502. Remote control information corresponding to the cable box has been downloaded to communications device 502 through a cellular base station coupled to the cable provider server via a backhaul network and the Internet. Remote control information corresponding to the DVR has been downloaded to communications device 502 through a cellular base station coupled to the digital video recorder manufacturer website via the Internet. Zone 1 lighting controller remote control information has been received by communications device 502 from zone 1 lighting controller 514 via direct peer to peer signaling. Zone 1 temperature controller remote control information has been received by communications device 502 via communications device 502 interfacing with a local PC accessing remote control information from manufacturer supplied media including remote control information, e.g., a CD or DVD including remote control information. Security system remote control information has been loaded by communications device 502 via an interface of communications device 502, e.g. a USB port, from a memory storage including temperature controller manufacturer supplied remote control information. Garage door opener remote control information has been received via direct peer to peer signaling between the garage door opener 520 and communications device 502. Television 2 remote control information has been obtained by a combination of preloaded information in communications device 502 and some user input. Washer/dryer remote control information has been downloaded to communications device 502 through a cellular base station coupled to the washer/dryer manufacturer website via the Internet. Zone 2 temperature controller remote control information has been received via direct peer to peer signal between zone 2 temperature controller 526 and communications device 502. Zone 2 lighting controller remote control information has been received via direct peer to peer signal between zone 2 lighting controller 528 and communications device 502) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Laroia’s teachings into Riera’s teaching of the device information defining one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device, the device information defining design elements of a related UI including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements wherein the device information is unrelated to the user device; wherein the device information at least partially corresponds to specifications provided by the manufacturer of the remote device, and the device information contains information usable by the user device to generate the UI to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements. This combination allows the universal remote controller provides a user interface which varies based on the device to be controlled.

As to claim 10, Riera- Laroia disclose the method of claim 9, further comprising: receiving an interaction request from the user device at the remote device, the interaction request identifying one of the one or more types of interaction ((The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c); and causing the remote device to interact with the user device in accordance with the received interaction request ((The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c).

As to claim 11, Riera- Laroia disclose the method of claim 9, wherein the stored device information defines one or more conditional interaction types, wherein each of the conditional interaction types is only permitted if an associated condition is fulfilled, and receiving device information (identified/authenticated user is allowed to remotely control his electronic devices) comprises: 
selecting each of the one or more conditional interaction types according to whether or not the associated condition for said one of the conditional interaction types is fulfilled, wherein the transmitted device information only defines the selected one or more conditional interaction types from among the plurality of conditional interaction types (the user is identified/authenticated using any identification/authentication method (for example, the user terminal 1 sends a user identifier to the database 13), so that the alternative argument values are filtered using the user identifier.  To this end, the database 13 stores the argument types, the alternative argument values, and the compatibility mesh, in association with respective user identifiers; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c).

As to claim 14, Riera- Laroia disclose the method of claim 9, further comprising: authenticating a current user (the user is identified/authenticated using any identification/authentication method (for example, the user terminal 1 sends a user identifier to the database 13), so that the alternative argument values are filtered using the user identifier.  To this end, the database 13 stores the argument types, the alternative argument values, and the compatibility mesh, in association with respective user identifiers; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c); and determining a security level of the authenticated user, wherein the device information only defines one or more types of interaction that are permitted for the security level of the authenticated user (the user is identified/authenticated using any identification/authentication method (for example, the user terminal 1 sends a user identifier to the database 13), so that the alternative argument values are filtered using the user identifier.  To this end, the database 13 stores the argument types, the alternative argument values, and the compatibility mesh, in association with respective user identifiers; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c).

As to claim 15, Riera- Laroia disclose the method of claim 14, wherein at least one of the user is authenticated or the security level is determined based on at least one of: a user identity (the user is identified/authenticated using any identification/authentication method (for example, the user terminal 1 sends a user identifier to the database 13), so that the alternative argument values are filtered using the user identifier.  To this end, the database 13 stores the argument types, the alternative argument values, and the compatibility mesh, in association with respective user identifiers; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: [0065] a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home; [0067] a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car; The electronic device 1 can be used by the user to control remote electronic devices such as connected objects.  In what follows, "remote electronic devices" are called "connected objects"; The user of the electronic device 1 (also called "user terminal 1" hereafter) may have several connected objects located in different places: a connected coffee machine 10.1 located at home; [0066] a bedroom light 10.2 located at home;  a kitchen light 10.3 located at home; [0068] a car light 10.4 located in a car) (Riera, ¶ [0063-0068, 0072, 0075-0078], figs. 3a-4c); a password; a token; or a proximity between the user device and the remote device, wherein at least one of the user is authenticated or a different security level is selected according to whether a distance between the user device and the remote device is above or below a threshold distance.


Response to Arguments

(A) Applicant argues "....present the custom and branded UI for a specific remote device (where the custom and branded UI is at least partially based on specifications provided by the manufacturer of the remote device as part of the device information that corresponds to the specific remote device), and enable the user to control their different remote devices, without the need to download and use many different applications to control their different remote devices. With features of claim 1, an entity may achieve at least the follow advantages…Thus, Applicant respectfully submits that claim 1 is novel and non-obvious over the cited references of record for at least these reasons. Claims 7 and 9 have been amended in a similar manner as claim 1. The remaining claims depend directly from claims 1, 7, and 9 and recite additional features…  ” (from remarks pages 11-17).
As to point (A), Examiner respectfully disagrees, in the manner of applicants specification, Laroia discloses the device information being generated at least partially based on specifications provided by the manufacturer of the remote device (when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device. In this manner, a device which can be controlled may communicate not only a device identifier but the very control signal and/or other information required by the remote control device to control the controllable device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9), wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device (Upon receiving a device identifier the remote control device can retrieve the corresponding control signal information from memory if it is already stored therein , when a device which can be controlled is manufactured, or at some point thereafter, it can be programmed with a device identifier corresponding to the device and a set of control information indicating which signals are to be generated to control various functions of the device; communication device receives the device identifier 216, where the device identifier which of a plurality of device control options to present to the user of the communications device, which enable control of the remotely controllable device via a user interface based on the corresponding of remotely controllable device 222-230 i.e. In step 226 the communications device determines from the device identifier communicated by the received wireless signal which of a plurality of device control options to present to the user of the communications device. Operation proceeds from step 226 to step 228. In step 228 the communications device enables control of the remotely controllable device via a user interface on the communications device. Step 228 includes step 230, in which the communications device displays a user selectable icon corresponding to the remotely controllable device;  configured to retrieve, in response to said received wireless signal from a remotely controllable device, a set of control information corresponding to said remotely controllable device, said set of control information including control signal information corresponding to said remotely controllable device; and determine from a device identifier communicated by said received wireless signal which of a plurality of device control options to present to the user of the communications device) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046], figs. 1, 2A, 6-9); the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements (Exemplary list 800 may be included as part of communications device 502, e.g., the universal remote controller, of FIG. 5. The devices on list 800 change over time based on reception of peer discovery signals. Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0062], figs. 1, 2A, 6-9), constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more UI elements being selected or generated based on the one or more type or interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements (Exemplary list 800 includes a set of information corresponding to each device currently on the list. A first set of information includes a device 1 identifier 802, a lifetime value associated with device 1 804, display information corresponding to device 1 806, and control signal information corresponding to device 1 812. Display information corresponding to device 1 806 includes icon information 808 and control option information 810. An nth set of information includes a device n identifier 814, a lifetime value associated with device n 816, display information corresponding to device n 818, and control signal information corresponding to device n 824. Display information corresponding to device n 818 includes icon information 820 and control option information 822; Remote control information corresponding to TV 1 has been preloaded in the remote controller 502. Remote control information corresponding to the cable box has been downloaded to communications device 502 through a cellular base station coupled to the cable provider server via a backhaul network and the Internet. Remote control information corresponding to the DVR has been downloaded to communications device 502 through a cellular base station coupled to the digital video recorder manufacturer website via the Internet. Zone 1 lighting controller remote control information has been received by communications device 502 from zone 1 lighting controller 514 via direct peer to peer signaling. Zone 1 temperature controller remote control information has been received by communications device 502 via communications device 502 interfacing with a local PC accessing remote control information from manufacturer supplied media including remote control information, e.g., a CD or DVD including remote control information. Security system remote control information has been loaded by communications device 502 via an interface of communications device 502, e.g. a USB port, from a memory storage including temperature controller manufacturer supplied remote control information. Garage door opener remote control information has been received via direct peer to peer signaling between the garage door opener 520 and communications device 502. Television 2 remote control information has been obtained by a combination of preloaded information in communications device 502 and some user input. Washer/dryer remote control information has been downloaded to communications device 502 through a cellular base station coupled to the washer/dryer manufacturer website via the Internet. Zone 2 temperature controller remote control information has been received via direct peer to peer signal between zone 2 temperature controller 526 and communications device 502. Zone 2 lighting controller remote control information has been received via direct peer to peer signal between zone 2 lighting controller 528 and communications device 502) (Laroia, ¶ [0011, 0029-0032, 0041-0042, 0046, 0057-0060], figs. 1, 2A, 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Laroia’s teachings into Park’s- Riera’s teaching of the device information being generated at least partially based on specifications provided by the manufacturer of the remote device, wherein the device information is unrelated to the user device and defines one or more types of interaction between the user device and the remote device that correspond to capabilities of the remote device; the device information defining design elements of a related user interface (UI) including how one or more UI elements should be displayed in the UI and a size, shape, orientation, and position of the UI elements, constructing(UI) at the user device based on the received device information by selecting or generating one or more UI elements for controlling the user device to interact with the remote device, each of the one or more UI elements being selected or generated based on the one or more type of interaction defined by the device information such that the UI is constructed by the user device to include a control element to be associated with each of the one or more type of interaction defined by the device information, wherein a structure and a layout of the control element to be associated with each of the one or more type of interaction defined by the device information is based on the received device information including the size, shape, orientation, and position of the UI elements. This combination allows the universal remote controller provides a user interface which varies based on the device to be controlled.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
7/7/22